Citation Nr: 1337885	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO located in Winston-Salem, North Carolina.  A transcript of the proceeding has been associated with the claims file.

A November 2011 Board decision granted the Veteran's application to reopen his claim and remanded the matter for further development.  In May 2012 and January 2013, the Board again remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Board previously remanded the Veteran's claim so that, among other things, copies of the Veteran's service treatment records could be associated with the claims file, as the records received from the National Personnel Records Center (NPRC) only include the Veteran's separation examination report.  As directed by the Board in its prior remands, the RO/AMC has requested the records from NPRC.  

However, after the RO/AMC issued the most recent May 2013 Supplemental Statement of the Case (SSOC) and re-certified the Veteran's claim for further appellate review, the Board received a statement from the Veteran (dated by him in February 2013) in which he reported that he was treated in service in December 1979 for a right knee injury with a cast in "K-Town" (Kaiserslauten), Germany.  Therefore, the Board finds that a remand is necessary so that a request may be made for any available inpatient treatment records dated in December 1979 from the base hospital in or near Kaiserslauten, Germany, such as the Lundstahl base hospital.

In addition, if any service inpatient treatment records are able to be located, then an addendum VA medical opinion should be obtained from the VA examiner who prepared the December 2011 VA examination report to clarify whether the Veteran's right knee condition is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any available inpatient treatment records dated in December 1979 from the base hospital in or near "K-Town" (Kaiserslauten), Germany, including the Lundstahl Army hospital.  If the records are found to be unavailable, this should be specifically noted in the claims file. 

If after continued efforts to obtain the records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  If any inpatient service treatment records showing treatment for a right knee injury are located, then ask the same examiner who provided the December 2011 VA examination report (or a suitable substitute) to review the claims file and to clarify whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a right knee disorder that is related to service.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


